        Case 1:21-cr-00107-RDM Document 17-1 Filed 03/04/21 Page 1 of 1




Your Honor, I understand that you are concerned that I may be a danger, that I may act upon
things I said. Given how innaproprite my social media activity was, I truly understand your
worries, and I appreciate you taking time to really consider the options. I would like to strongly
assure you that I am not a danger to anyone, and I will absolutely never act on what I said. I have
yearned to speak with you, to truthfully apoligize and show you my forever changed heart. I will
never be the same person, jail has had its full effect me, I am completely humbled , deeply
remoursefull and regretful!. After all, thats what jail is for right? Teaching people a lesson?
Lesson fully received, your Honor. My posts were foolish , unnessacary, and untrue, thats not
who I am or ever want to be, I have completely comprehended a very painful! Lesson over the
last month in jail, including over two weeks in isolation . I have completely lost those aggressive
feelings and moved on from the entire politcal idea. I was wrong.If you find it in your heart to to
release me, I will dillegently abide by any and all conditions the court places on me. All I ask is
that you please allow me to be reunited with my loving family so we can figure out the next steps
before I stand trial. I promise I will not step one foot out of line, I miss my family more than
anything in the world, I have never been away from them like this. I also would like you to know
that these are my own words from the heart. I have not consulted with my anyone on what I
should say, its simply the complete and honest truth. I just want to go home to my Mom and
Dad, I am truly sorry. Thank you for your time and for considering my words, your Honor. -
Bruno Cua
